DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 5/18/2022 have been received and entered. Claims 1, 10-12, 16 and 19 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of the amended claims 1, 16 and 19 which recited combination of divide the spatial data along an axis of the second dimension into a first data segment and a second data segment, such that the first data segment is limited to data points of the spatial data with second dimension coordinates within a first range and the second data segment is limited to data points of the spatial data with second dimension coordinates within a second range; execute, by a first processing element, an object detection process on the first data segment to generate a first list of objects within the first data segment; execute, by a second processing element, the object detection process on the second data segment to generate a first a second list of objects within the second data segment; and generate a unified list of objects present in the spatial data, wherein the unified list comprises at least one object of the first list, at least one object of the second list, and at least one object formed by combining an object of the first list with an object of the second list.
The closest prior art, Chattopadhyay et al (US 20190051006) discloses Machine vision processing includes capturing 3D spatial data representing a field of view and including ranging measurements to various points within the field of view, applying a segmentation algorithm to the 3D spatial data to produce a segmentation assessment indicating a presence of individual objects within the field of view, wherein the segmentation algorithm is based on at least one adjustable parameter, and adjusting a value of the at least one adjustable parameter based on the ranging measurements. The segmentation assessment is based on application of the segmentation algorithm to the 3D spatial data, with different values of the at least one adjustable parameter value corresponding to different values of the ranging measurements of the various points within the field of view (abstract, pars 0053-0054), but does not expressly discloses the above features of the claims 1, 16 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zou et al (US 10803326) discloses obstacle detecting method and apparatus, device and storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865